Citation Nr: 0606590	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for mechanical low back pain with degenerative arthritis and 
degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks a disability rating greater than 40 percent 
for his service-connected back disability.  During the course 
of this appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).    

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g) (West 
200); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each 
set of amendments discussed above has a specified effective 
date without provision for retroactive application, neither 
set of amendments may be applied prior to its effective date.  
As of those effective dates, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.  

Although the RO has advised the veteran of the amended rating 
criteria and considered those criteria in the evaluation of 
his service-connected disability, the Board finds that the 
evidence of record is insufficient to properly assess the 
severity of the disability.  Specifically, the recent VA 
examinations fail to address whether the veteran has any 
associated objective neurologic abnormality that may be 
separately evaluated from the orthopedic disability under the 
amended rating criteria.  Similarly, they fail to address 
whether the veteran has had any incapacitating episodes as 
defined by the amended regulation.  Finally, the VA 
examinations inadequately assess the level of the veteran's 
functional loss, if any, particularly whether he has any 
additional limitation of motion due to pain.  
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board also observes that the 
claims folder was not available to the examiner for these 
examinations.   

If an examination report does not contain sufficient detail, 
it must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995).  
Therefore, the Board finds that a remand is required to 
secure a new examination.  

In addition, the claims folder contains the veteran's VA 
treatment records only through October 2003.  On remand, the 
RO should secure current VA medical records.  38 U.S.C.A. § 
5103A(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
treatment records from the VA Medical 
Center at Mountain Home, Tennessee, dated 
from October 2003 to the present.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA examination to 
determine the severity of his service-
connected mechanical low back pain with 
degenerative arthritis and degenerative 
disc disease.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.  The RO should advise 
the veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

The examination must include range of 
motion findings, which must indicate 
whether and at what point the veteran 
experiences pain on motion, and should 
include any other test or study deemed 
necessary by the examiner.  

The examiner is asked to identify and 
describe any current lumbosacral spine 
symptomatology, including any functional 
loss associated with the lumbosacral spine 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm (if any).  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  

The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

If there is evidence of any objective 
neurological abnormality, including but 
not limited to bowel or bladder 
impairment, associated with the service-
connected spine disability, the examiner 
should identify that abnormality and 
comment on its severity.  

The examination report should also include 
a discussion of whether the veteran has 
incapacitating episodes and the total 
duration (in weeks) of such episodes 
during the previous year (if any).  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

